DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed October 25, 2021 has been entered. Claims 1, 5-16, and 18-20 remain pending in the application. Applicant's amendments to the Claims have overcome each and every 112(a) rejections previously set forth in the Non-Final Office Action mailed June 24, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most 

Claims 1, 5-16, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “by combining at least one of a monetary value of the physical medium of financial exchange and a serial number of the physical medium of financial exchange with the photograph of the physical medium of financial exchange” in claim 1, lines 15-18 and claim 15, lines 15-18 is not disclosed in the original specification or claims, which disclosed “Generating the digital key may include combining, using the digitizer 22, any two or more of a monetary value, the serial number, and optical characteristics of the cash to form the digital key” (See paragraph [0023] in the Application Publication US 2020/0160331 A1), but not that the optical characteristics be combined all the time. Claims 5-14, 16, and 18-20 are rejected due to the dependency from claim 1 or 15.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The 2019 Revised Patent Subject Matter Eligibility Guideline (MPEP 2106.04(II) and 2106.04(d)) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (Step 2A Prong One). If an abstract idea is present in the claim, any additional elements in the claim must 
	Under the Step 1, Claims 1 and 5-14 are drawn to a method which is within the four statutory categories (i.e., a process). Claims 15-16 and 18-20 are drawn to a system which is within the four statutory categories (i.e. a machine). 
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 1, 5-16, and 18-20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claims 1 and 15:
Claims 1 and 15 are drawn to an abstract idea without significantly more. The claims recite rendering the physical medium worthless or inutile but still identifiable by marking the physical medium of financial exchange with an owner 
	Under the Step 2A Prong One, the limitations of rendering the physical medium worthless or inutile but still identifiable by marking the physical medium of financial exchange with an owner identifier by operation of a laser cutter of a first processing device, obtaining a photograph of the physical medium of financial exchange by operating a camera, transmitting the photograph by the first processing device to a second processing device, verifying authenticity of the worthless physical medium using a second processing device, converting the physical medium into a digitized form by a digitizer of the second processing device, destroying the physical medium by operation of a shredder of the second processing device, and transferring a digitized form of the physical medium to an electronic record 
	Under the Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – processing device, digitized form, digitizer, digital key, and electronic record keeping system. The processing device, digitized form, digitizer, digital key, and electronic record keeping system are recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component, merely implementing an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). Since processing device, digitized form, digitizer, digital key, and electronic record keeping system are recited without any technical details, surely in a high-level of generality, the scope of right of the processes for handling the physical medium, with the additional elements recited at a high-level of generality, is indistinguishable from that of the conventional method, indicating that the limitations are not indicative of 
	Under the Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the process amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
With respect to claims 5-14, 16, and 18-20:
Dependent claims 5-14, 16, and 18-20 include additional limitations, for example, verifying that the physical medium has been destroyed, invalidating the cash, determining and recording unique identifiers of the cash, recording at least one of serial numbers, optical characteristics, and monetary value of the cash, verifying the recorded unique identifiers against records of a regulatory financial institution, alerting a law enforcement agency, crediting an account of the owner, minting and transferring blockchain-based cryptocurrency, receiving, marking, invalidating, and storing a stack of cash, marking and invalidating the cash, using a camera, and using cryptographic keys or serial number, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures or signals to be executed, and do not recite any Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014) (see MPEP § 2106.05(a)); Improvements to any other technology or technical field, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the 
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation or implementing the judicial exception on a generic computer. 
Therefore, whether taken individually or as an ordered combination, claims 5-14, 16, and 18-20 are nonetheless rejected 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-15, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jenrick et al. (US 2007/0122023 A1; hereinafter Jenrick) in view of Sobotka (US 2018/0240086 A1; hereinafter Sobotka), and in further view of Piedra et al. (US 8,751,340 B2; hereinafter Piedra).
With respect to claim 1:
A method of facilitating safe handling of a physical medium of financial exchange, the method including: (See at least Jenrick: paragraph(s) [0077])
rendering the physical medium of financial exchange worthless or inutile, but still identifiable, at least by marking the physical medium of financial exchange with an owner identifier, by operation of a laser cutter of a first processing device; (By disclosing, a mechanical device configured to cause a less than complete obliteration of the unfit notes (e.g., using a marking or printing device, such as a laser, stamp, or ink jet, or a perforation device which would leave the note substantially intact, but clearly not redeemable or capable of recirculation). In addition, select bills are often removed from circulation based on minimum bill fitness criteria established by the Federal Reserve (owner). In addition, a representation of the serial number of each bill could include, for example, an encryption of the serial number, an image of the serial number, an encryption of an image of the serial number, or an encrypted/non-encrypted composite of the serial number and other identifying information, such as the series or Federal Reserve Bank letter and number (owner identifier). See at least Jenrick: paragraph(s) [0081], [0005] & [0072])
obtaining a photograph of the physical medium of financial exchange, prior to marking or invalidating the physical medium of financial exchange, by operating a camera of the first processing device; ; (By disclosing, fitness detector 30 could also comprise an imaging device (including cameras) for acquiring a document image or currency bill image upon which fitness determinations may be based. See at least Jenrick: paragraph(s) [0035])
transmitting the photograph by the first processing device to a second processing device; (By disclosing, the verification device could also include a multi-image capture device comprising imaging the unfit notes at two or more different stages or states of processing and/or destruction. The images should be sent from the multi-image capture device to the verification device for processing or destruction. See at least Jenrick: paragraph(s) [0077] & [0082])
verifying, using the second processing device, authenticity of the worthless physical medium of financial exchange; (By disclosing, the verification device could also include a multi-image capture device comprising imaging the unfit notes at two or more different stages or states of processing and/or destruction. See at least Jenrick: paragraph(s) [0077])
converting the physical medium of financial exchange into a digitized form in which it holds equivalent value as in physical form, by a digitizer of the second processing device...; (By disclosing, a local independently verifiable document destroying unfit notes, a sensing device for storing information characteristic of each individual unfit note destroyed, a storage device wherein the information characteristic of each individual unfit note destroyed is retained for validation and/or review, and a verifiable access portal to the information to facilitate independent certification of the destruction of the unfit notes... crediting of an amount of destroyed unfit notes by electronic or physical funds transfer through a data input/output (I/O) device. See at least Jenrick: paragraph(s) [0078]-[0079])
subsequent to converting, destroying the physical medium of financial exchange by operation of a shredder of the second processing device; and... (By disclosing, devices for direct or in-situ destruction of the unfit notes could include, for example, mechanical devices assuring complete destruction (e.g., shredding and/or disintegrating unfit notes using a mechanical shredder, press, etc.). See at least Jenrick: paragraph(s) [0077])
However, Jenrick does not teach ...forming a digital key by combining at least one of a monetary value of the physical medium of financial exchange and a serial number of the physical medium of financial exchange with the photograph of the physical medium of financial exchange, and ...transferring, using the 
Sobotka, directed to transfer of digital currency encryption keys through the process of issuance, validation and devaluation of physical medium with multi-factor authorization and thus in the same field of endeavor, teaches 
...forming a digital key by combining at least one of a monetary value of the physical medium of financial exchange and a serial number of the physical medium of financial exchange [with the photograph of the physical medium of financial exchange] (By disclosing, physical medium of encryption keys for digital currency is an object connected with a certain financial balance in the payment network of a given digital currency. It is usually fully legitimate only with guarantees of being the only existing instrument to control the appropriate balance, i.e. there are no more copies of this object with the same serial number. See at least Sobotka: paragraph [0059]. For the compact prosecution, the limitations have been considered already with prior art searches and citations, as stated above. However, it is also noted that the limitation is a non-functional descriptive material. No patentable weight is given.)
...transferring, using the second computing device, the digitized form of the physical medium of financial exchange to an electronic record keeping system. (By disclosing, the last recipient, who performs the redemption of digital currency funds and the final devaluation of medium is its original manufacturer, who uses for the compilation and authorization of the transaction in digital currency (transferring the digitized form) also other authorization factors not present on the medium and known only to him. See at least Sobotka: paragraph(s) [0010] & [0090])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the currency processing system with fitness detection teachings of Jenrick to incorporate the transfer of digital currency encryption keys through the process of issuance, validation and devaluation of physical medium with multi-factor authorization teachings of Sobotka for the benefit of physical medium of encryption keys for digital currency. (See at least Sobotka: paragraph [0058]-[0059])
However, Jenrick and Sobotka do not teach ...combining ... with the photograph of the physical medium of financial exchange.
Piedra, directed to check destruction tracking and reconstruction and thus in the same field of endeavor, teaches 
...forming a digital key by combining at least one of a monetary value of the physical medium of financial exchange and a serial number of the physical medium of financial exchange with the photograph of the physical medium of financial exchange. (By disclosing, the imaged check includes front and back images of the original check, together with the check-writer's bank routing number, account number, and the dollar amount of the check in a magnetic ink character recognition (MICR) line along the bottom. In addition, a label (digital key) created for each ATM bag presents various information about the check, to identify which checks (via sequence numbers or other identifiers) are in which bags. It is also noted that the digital key is not well defined or related to the digitized form. See at least Piedra: col. 3, lines 20-34 & 44-53)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jenrick and Sobotka to incorporate the check destruction tracking and reconstruction teachings of Piedra for the benefit of tracking the destruction of financial institution items, such as paper checks. (See at least Piedra: Abstract)
Examiner’s Note: 
Claimed expression of “forming a digital key by combining at least one of a monetary value of the physical medium of financial exchange and a serial number of the physical medium of financial exchange with the photograph of the physical medium of financial exchange” represents non-functional descriptive material and are not functionally involved in the recited steps nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific digital key.  Further, the structural elements remain the same regardless of the specific digital key.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); MPEP 2111.05.
With respect to claim 15:
	Jenrick teaches A system for facilitating safe handling of a physical medium of financial exchange, the system including a first processing device and a second processing device which is communicatively coupled to an electronic record keeping system, wherein the first processing device is configured to: (See at least Jenrick: paragraph(s) [0077])
render the physical medium of financial exchange worthless, but still identifiable, at least by operation of a laser cutter to mark the physical medium of financial exchange with an owner identifier: and (By disclosing, a mechanical device configured to cause a less than complete obliteration of the unfit notes using a marking or printing device, such as a laser, stamp, or ink jet, or a perforation device which would leave the note substantially intact, but clearly not redeemable or capable of recirculation). In addition, select bills are often removed from circulation based on minimum bill fitness criteria established by the Federal Reserve (owner). In addition, a representation of the serial number of each bill could include, for example, an encryption of the serial number, an image of the serial number, an encryption of an image of the serial number, or an encrypted/non-encrypted composite of the serial number and other identifying information, such as the series or Federal Reserve Bank letter and number (owner identifier). See at least Jenrick: paragraph(s) [0081], [0005] & [0072])
obtain a photograph of the physical medium of financial exchange, prior to marking or invalidating the physical medium of financial exchange, by operating a camera of the first processing device; and (By disclosing, fitness detector 30 could also comprise an imaging device (including cameras) for acquiring a document image or currency bill image upon which fitness determinations may be based. See at least Jenrick: paragraph(s) [0035])
transmit the photograph to the second processing device; (By disclosing, the verification device could also include a multi-image capture device comprising imaging the unfit notes at two or more different stages or states of processing and/or destruction. The images should be sent from the multi-image capture device to the verification device for processing or destruction. See at least Jenrick: paragraph(s) [0077] & [0082])
wherein the second processing device is configured to: 
verify authenticity of the invalidated physical medium of financial exchange; (By disclosing, the verification device could also include a multi-image capture device comprising imaging the unfit notes at two or more different stages or states of processing and/or destruction. See at least Jenrick: paragraph(s) [0077])
convert the physical medium of financial exchange into a digitized form...;... (By disclosing, a local independently verifiable document destruction device would comprise a local device for destroying unfit notes, a sensing device for storing information characteristic of each individual unfit note destroyed, a storage device wherein the information characteristic of each individual unfit note destroyed is retained for validation and/or review, and a verifiable access portal to the information to facilitate independent certification of the destruction of the unfit notes... crediting of an amount of destroyed unfit notes by electronic or physical funds transfer through a data input/output (I/O) device. See at least Jenrick: paragraph(s) [0078]-[0079])
destroy the invalidated physical medium of financial exchange by operation of a shredder. (By disclosing, devices for direct or in-situ destruction of the unfit notes could include, for example, mechanical devices assuring complete destruction (e.g., shredding and/or disintegrating unfit notes using a mechanical shredder, press, etc.). See at least Jenrick: paragraph(s) [0077])
However, Jenrick does not teach ...by forming a digital key by combining at least one of a monetary value of the physical medium of financial exchange and a serial number of the physical medium of financial exchange with the photograph of the physical medium of financial exchange, and ...transfer the digitized form of the physical medium of financial exchange to the electronic record keeping system.
Sobotka, directed to transfer of digital currency encryption keys through the process of issuance, validation and devaluation of physical medium with multi-factor authorization and thus in the same field of endeavor, teaches 
...by forming a digital key by combining at least one of a monetary value of the physical medium of financial exchange and a serial number of the physical medium of financial exchange [with the photograph of the physical medium of financial exchange] (By disclosing, physical medium of encryption keys for digital currency is an object connected with a certain financial balance in the payment network of a given digital currency. It is usually fully legitimate only with guarantees of being the only existing instrument to control the appropriate balance, i.e. there are no more copies of this object with the same serial number. See at least Sobotka: paragraph [0059]. For the compact prosecution, the limitations have been considered already with prior art searches and citations, as stated above. However, it is also noted that the limitation is a non-functional descriptive material. No patentable weight is given.)
...transfer the digitized form of the physical medium of financial exchange to the electronic record keeping system; and, then, (By disclosing, the last recipient, who performs the redemption of digital currency funds and the final devaluation of medium is its original manufacturer, who uses for the compilation and authorization of the transaction in digital currency (transferring the digitized form) also other authorization factors not present on the medium and known only to him. See at least Sobotka: paragraph(s) [0010] & [0090])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the currency processing system with fitness detection teachings of Jenrick to incorporate the transfer of digital currency encryption keys through the process of issuance, validation and devaluation of physical medium with 
However, Jenrick and Sobotka do not teach ...combining ... with the photograph of the physical medium of financial exchange.
Piedra, directed to check destruction tracking and reconstruction and thus in the same field of endeavor, teaches 
...forming a digital key by combining at least one of a monetary value of the physical medium of financial exchange and a serial number of the physical medium of financial exchange with the photograph of the physical medium of financial exchange. (By disclosing, the imaged check includes front and back images of the original check, together with the check-writer's bank routing number, account number, and the dollar amount of the check in a magnetic ink character recognition (MICR) line along the bottom. In addition, a label (digital key) created for each ATM bag presents various information about the check, to identify which checks (via sequence numbers or other identifiers) are in which bags. It is also noted that the digital key is not well defined or related to the digitized form. See at least Piedra: col. 3, lines 20-34 & 44-53)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
Examiner’s Note: 
Claimed expression of “by forming a digital key by combining at least one of a monetary value of the physical medium of financial exchange and a serial number of the physical medium of financial exchange with the photograph of the physical medium of financial exchange” represents non-functional descriptive material and are not functionally involved in the recited steps nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific digital key.  Further, the structural elements remain the same regardless of the specific digital key.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); MPEP 2111.05.
With respect to claim 5:
The method as claimed in claim 1, as stated above.
	Jenrick further teaches which includes verifying, using the second processing device, that the physical medium of financial exchange has been destroyed. (By disclosing, means for destruction, or the like, are combined with means for indisputably verifying that the unfit notes designated for destruction were, in fact, destroyed. See at least Jenrick: paragraph(s) [0077])
With respect to claim 6:
Jenrick, Sobotka, and Piedra teach The method as claimed in claim 1, as stated above.
Jenrick further teaches wherein the physical medium of financial exchange is cash, rendering worthless including mechanically and/or chemically invalidating the cash. (By disclosing, select bills are often removed from circulation based on minimum bill fitness criteria established by the Federal Reserve. See at least Jenrick: paragraph(s) [0004]-[0005])
With respect to claim 7:
Jenrick, Sobotka, and Piedra teach The method as claimed in claim 6, as stated above.
Jenrick further teaches wherein verifying authenticity of the physical medium of financial exchange includes determining and recording unique identifiers of the cash using an authentication module of the second processing device. (By disclosing, tracking of bills or other documents by the tracking system 50 could be accomplished by recording part of, or the entirety of, the serial number, bar code, or other identifying information that would uniquely denote a particular bill. See at least Jenrick: paragraph(s) [0004]-[0005] & [0041]-[0044])
With respect to claim 8:
Jenrick, Sobotka, and Piedra teach The method as claimed in claim 7, as stated above.
Jenrick further teaches wherein recording unique identifiers includes recording at least one of serial numbers, optical characteristics and monetary value of the cash. (By disclosing, tracking of bills or other documents by the tracking system 50 could be accomplished by recording part of, or the entirety of, the serial number, bar code, or other identifying information that would uniquely denote a particular bill. See at least Jenrick: paragraph(s) [0004]-[0005] & [0041]-[0044])
With respect to claim 9:
Jenrick, Sobotka, and Piedra teach The method as claimed in claim 8, as stated above.
Jenrick further teaches which includes verifying, using the second processing device, the recorded unique identifiers against records of a regulatory financial institution. (By 
With respect to claim 10:
Jenrick, Sobotka, and Piedra teach The method as claimed in claim 9, as stated above.
Jenrick further teaches which includes alerting a law enforcement agency in the event that an irregularity is detected. (By disclosing, banks are not credited the amount of the deposit until accepted by the Federal Reserve and the credit is subject to any difference, counterfeit, or other irregularity detected when the deposit is verified by the Federal Reserve. See at least Jenrick: paragraph(s) [0004]-[0005] & [0041]-[0044])
With respect to claim 11:
	Jenrick, Sobotka, and Piedra teach The method as claimed in claim 1, as stated above.
	Sobotka, in the same field of endeavor, further teaches which includes crediting an account of the owner held at the electronic record keeping system with a value corresponding to a monetary value of the destroyed physical medium of financial exchange. (By disclosing, physical medium of encryption keys for digital currency is an object connected with a certain financial balance in the payment network of a given digital currency. It is usually fully legitimate only with guarantees of being the only existing instrument to control the appropriate balance, i.e. there are no more copies of this object with the same serial number. Address of digital currency is an equivalent to the bank account number in the conventional financial system. See at least Sobotka: paragraph(s) [0009]-[0010] & [0054]-[0060])
With respect to claim 12:
	Jenrick, Sobotka, and Piedra teach The method as claimed in claim 1, as stated above.
	Sobotka, in the same field of endeavor, further teaches wherein the electronic record keeping system includes use of blockchain technology. (See at least Sobotka: paragraph(s) [0055])
With respect to claim 13:
	Jenrick, Sobotka, and Piedra teach The method as claimed in claim 12, as stated above.
	Sobotka, in the same field of endeavor, further teaches which includes minting blockchain-based cryptocurrency corresponding to a monetary value of the destroyed physical medium of financial exchange. (As stated above, and by disclosing, a customer generated a password-protected private key and sent it to the Casascius manufacturer, who produced a coin for the customer with the protected key integrated in. The coin was then sent to the client-customer. See at least Sobotka: paragraph(s) [0005] & [0056]-[0062])
With respect to claim 14:
	Jenrick, Sobotka, and Piedra teach The method as claimed in claim 12, as stated above.
	Sobotka, in the same field of endeavor, further teaches which includes transferring, from an "in circulation" digital wallet to a digital wallet of an owner of the destroyed physical medium of financial exchange, a blockchain-based cryptocurrency value corresponding to the monetary value of the destroyed physical medium of financial exchange. (By disclosing, the presented invention does not lack the secondary function of a safe offline storage of digital currency, i.e. it can replace paper wallets (in-circulation wallet) and other forms of private keys backups. Thus, even if it is not used in the payment system, it retains its function as a store of value. See at least Sobotka: paragraph(s) [0005], [0009]-[0010] & [0142])
With respect to claim 18:
Jenrick, Sobotka, and Piedra teach A system as claimed in claim 15, as stated above.
wherein the second processing device is further configured to verify, using a camera, that the physical medium of financial exchange has been destroyed. (By disclosing, the verification device could also include a multi-image capture device comprising imaging the unfit notes at two or more different stages or states of processing and/or destruction. Alternatively, video cameras or CCDs could be employed. See at least Jenrick: paragraph(s) [0077])
With respect to claim 19:
	Jenrick, Sobotka, and Piedra teach The system as claimed in claim 15, as stated above.
	Sobotka, in the same field of endeavor, further teaches wherein the owner identifier is in the form of a cryptographic key. (By disclosing, physical medium of encryption keys for digital currency is an object connected with a certain financial balance in the payment network of a given digital currency. See at least Sobotka: paragraph(s) [0056]-[0062])
With respect to claim 20:
	Jenrick, Sobotka, and Piedra teach The system as claimed in claim 15, as stated above.
	Sobotka, in the same field of endeavor, further teaches wherein the owner identifier is in the form of a serial number. (By disclosing, It is usually fully legitimate only with guarantees of being the only existing instrument to control the 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jenrick in view of Sobotka and in further view of Piedra, as applied to claim 15, and in still further view of Matlin et al. (US 20140263774 A1; hereinafter Matlin).
With respect to claim 16:
Jenrick, Sobotka, and Piedra teach The system as claimed in claim 15, as stated above.
Jenrick further teaches wherein the first processing device includes [a drop safe] which is configured to: (By disclosing, the depositing banks are further required to piece count, verify authenticity, and assemble fit, unfit, and non-machinable currency prior to deposit. Banks are not credited the amount of the deposit until accepted by the Federal Reserve and the credit is subject to any difference, counterfeit, or other irregularity detected when the deposit is verified by the Federal Reserve. In the whole process, the unfit cash is kept safe inside the depositing banks (drop safe). See at least Jenrick: paragraph(s) [0004]-[0005])
receive a stack of cash into a cash handling zone; (By disclosing, the sorted bills are bundled or strapped in stacks 
mark the stack of cash with the owner identifier; (By disclosing, select bills are often removed from circulation based on minimum bill fitness criteria established by the Federal Reserve. See at least Jenrick: paragraph(s) [0004]-[0005]. See also at least Sobotka: paragraph(s) [0009])
invalidate the stack of cash; and (By disclosing, the Federal Reserve requires that deposits of currency must be in bundles of 1,000 notes of the same denomination in ten equal straps of 100 notes and the depositing banks are further required to piece count, verify authenticity, and assemble fit, unfit, and non-machinable currency prior to deposit. See at least Jenrick: paragraph(s) [0004]-[0005])
temporary store the invalidated stack of cash. (By disclosing, Banks are not credited the amount of the deposit until accepted by the Federal Reserve and the credit is subject to any difference, counterfeit, or other irregularity detected when the deposit is verified by the Federal Reserve. See at least Jenrick: paragraph(s) [0004]-[0005])
However, Jenrick, Sobotka, and Piedra do not teach explicitly ...a drop safe.
Matlin, directed to shredder with paper separation and advancement mechanism and thus is the same field of endeavor, ...a drop safe. (By disclosing, the separation and advancement mechanisms for "automatically" feeding one or more sheets as described in the herein disclosed embodiments for use in a shredder 10 ideally allow a user to drop off a stack of paper sheets or documents without having the need to manually feed individual or a present quantity of sheets into the shredder 10. See at least Matlin: paragraph(s) [0113])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jenrick, Sobotka, and Piedra to incorporate the shredder with paper separation and advancement mechanism teachings of Matlin for the benefit of providing an apparatus having cutter elements for destroying articles such as paper sheets, a paper stack separation mechanism for penetrating and separating at least one sheet to be shredded from a stack of paper on a tray, and a paper feed mechanism for advancing the at least one sheet separated by the paper stack separation mechanism into the cutter elements for shredding. (See at least Matlin: paragraph [0036])


Response to Arguments
Applicant's arguments filed October 25, 2021 have been fully considered but they are not persuasive.

In response to applicant’s argument that Sobotka.. does not teach or suggest any particular mode or method for "forming a digital key by combining at least one of a monetary value of the physical medium of financial exchange and a serial number of the physical medium of financial exchange with the photograph of the physical medium of financial exchange," essentially as claimed in claim 1, it is noted that Piedra teaches that the check image is combined with the MICR line information and a label is created and associated for identifying the digitized paper check. See at least Piedra: col. 3, lines 20-34 & 44-53.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jones et al. (US 20090141932 A1) teaches method for image quality assessment using quality vectors, including calculating a hash of the scanned document.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C.L./Examiner, Art Unit 3685     

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685